IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 02-40137
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                 versus

                              JOEL MOLINA,

                                                     Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-1057-ALL
                        --------------------
                          October 29, 2002
Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Joel Molina appeals from his conviction by guilty plea of

illegal reentry.     He argues, for the first time on appeal, that the

district   court’s     failure   to     admonish     him    regarding   the

applicability   of   the   Sentencing   Guidelines    and   regarding   the

unavailability of parole at his plea hearing constituted plain

error. When an appellant allows an error in a guilty-plea colloquy

to pass without objection, this court reviews for plain error only.

United States v. Vonn, 122 S. Ct. 1043, 1046 (2002).          To establish


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
plain error, an appellant bears the burden to show:              (1) there is

an error (2) that is clear or obvious and (3) that affects his

substantial rights.          United States v. Calverley, 37 F.3d 160,

162-64 (5th Cir. 1994) (en banc) (citing United States v. Olano,

507 U.S. 725, 731-37 (1993)).          If these factors are established,

the decision to correct the forfeited error is within the sound

discretion of the court, and the court will not exercise that

discretion    unless   the    error    seriously     affects   the   fairness,

integrity or public reputation of judicial proceedings. Olano, 507

U.S. at 735-36.

     The district court erred by failing to advise Molina that it

was required to consider the Sentencing Guidelines when imposing

sentence and that it could depart from the guidelines under certain

circumstances.    See FED. R. CRIM. P. 11(c)(1).         The district court

was not required to advise Molina that he was not eligible for

parole.

     The district court’s error did not affect Molina’s substantial

rights.    Molina has not shown any likelihood that he would have

pleaded not guilty and proceeded to trial had he been properly

advised.     See United States v. Vasquez-Bernal, 197 F.3d 169, 171

(5th Cir. 1999), cert. denied, 528 U.S. 1130 (2000).

     Molina    does    not    allege    that   his    possible   psychiatric

difficulties, which first came to light in his presentence report

(PSR), affected his ability to understand the proceedings, and it


                                       2
is not self-evident from the mention of the disorders in the PSR

that such might be the case.   To the extent that Molina may seek to

argue that his disorders affected his mental state at the time of

his offense, any such argument is irrelevant to the validity of his

guilty plea.

     AFFIRMED.




                                  3